Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/15/2020 and 1/28/2022 was/were filed before the mailing date of the first Office action.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In paragraphs [0115-0117], the references to the Figures are incorrect. The figures indicated in each paragraph should be 14A and 14B [0115]; 15 [0116]; and 16 [0117].
Appropriate correction is required.

Claim Objections
Claims 12 and 26 are objected to because of the following informalities:
[CLM 12]	 “wherein the a” should use only one of “the” and “a”
[CLM 26]	“two bit-cell” should be “two bit-cells”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Terms of Degree
[CLM 1-32]
The term “massively” in claim 1 is a relative term which renders the claim indefinite. The term “massively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Massively” modifies “parallel”, and it is not clear what distinguishes between “parallel” and “massively parallel” bit-wise input signals. No objective rubric appears to be provided for determining when bit-wise input signals are “massively” parallel as opposed to merely “parallel”.
	Claims 2-32 each depend from claim 1, and thus incorporate the above term, and are rejected on similar grounds.


The term “highly” in claim 15 is a relative term which renders the claim indefinite. The term “highly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Highly” modifies “parallel”, and it is not clear what distinguishes between “parallel” and “highly parallel” computing hardware. No objective rubric appears to be provided for determining when computing hardware is “highly” parallel as opposed to merely “parallel”.

Correspondence Between Specification and Claims [MPEP 2173.03]
	[CLM 1-32]
	Claim 1 appears to contain inconsistencies with respect to the specification.
“The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1). See MPEP § 608.01(o) and MPEP § 2181, subsection IV. Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim. 

A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). For example, a claim with a limitation of "the clamp means including a clamp body and first and second clamping members, the clamping members being supported by the clamp body" was determined to be indefinite because the terms "first and second clamping members" and "clamp body" were found to be vague in light of the specification which showed no "clamp member" structure being "supported by the clamp body." In re Anderson, 1997 U.S. App. Lexis 167 (Fed. Cir. January 6, 1997) (unpublished). In Cohn, a claim was directed to a process of treating an aluminum surface with an alkali silicate solution and included a further limitation that the surface has an "opaque" appearance. Id. The specification, meanwhile, associated the use of an alkali silicate with a glazed or porcelain-like finish, which the specification distinguished from an opaque finish. Cohn, 438 F.2d at 993. Noting that no claim may be read apart from and independent of the supporting disclosure on which it is 

	Claim 1 recites “each of a plurality of bit-cells associated with a common accumulation signal forms a respective CIM channel”. However, the specification and drawings appear to indicate each channel comprises a column of bit-cells attached to a common accumulation line and bit line, see e.g. [Fig. 1]. In contrast, claim 1 appears to state that each individual bit-cell of a plurality of bit cells associated with a common accumulation signal forms a respective CIM channel.

	Hence, claim 1 as currently presented appears to be directed to individual bit-cells which each form a respective CIM channel, which is inconsistent with the structure of a CIM channel as understood from the specification and drawings.
	Claims 2-32 depend from claim 1 and are rejected on similar grounds.

	For purposes of prosecution, claim 1 is interpreted to associate a plurality of bit cells with each respective CIM channel. The Examiner suggests amending the claims to instead identify “each plurality of bit-cells associated with a common accumulation signal forms a respective CIM channel”.

Antecedent Basis Issues
[CLM 4]
Claim 4 recites the limitation “the sequence of multi-bit output words”. There is insufficient antecedent basis for this limitation in the claim. Rather than claim 1, claim 3 appears to provide basis for this term.
[CLM 27]


[CLM 29]
Claim 29 appears incorrectly depend from base claim 26, rather than claim 28. Claim 28 introduces where the element “charge-domain in-memory-computing bit-cells”. Antecedent basis for “charge domain in memory computing bit cells is otherwise not provided in CLM 26.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-10, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhang’s “In-Memory Computation of a Machine-Learning Classifier in a Standard 6T SRAM Array”.

1. An in-memory computing architecture, comprising:
a compute-in-memory (CIM) array of bit-cells configured to receive massively parallel bit-wise input signals via a first CIM array dimension and to receive one or more accumulation signals via a second CIM array dimension, wherein each of a plurality of bit-cells associated with a common accumulation signal forms a respective CIM channel configured to provide a respective output signal; and
control circuitry configured to cause the CIM array to perform a multi-bit computing operation on the input and accumulation signals using single-bit internal circuits and signals.
	Zhang Jintao’s “In-Memory Computation of a Machine-Learning Classifier in a Standard 6T SRAM Array” discloses:
An in-memory computing architecture, comprising:
“a machine-learning classifier where computations are performed in a standard 6T SRAM array…A prototype 128x128 SRAM array, implemented in a 130-nm CMOS process” [Fig. 15; Abstract]
a compute-in-memory (CIM) array of bit-cells
6T bit-cell array [P915, C2, II]
configured to receive massively parallel bit-wise input signals via a first CIM array dimension
“In the Classify Mode, all wordlines (WLs) are driven at once to analog voltages. Thus, parallel operation of all bit cells is involved (by comparison, and in the SRAM mode, only one WL is driven at a time). Each analog WL voltage corresponds to a feature in a feature vector we wish to classify.” [P915, C2, II]
and to receive one or more accumulation signals via a second CIM array dimension,
BL0 and BLB0 of column based classifier [Fig. 2][P916, C1, A, p2] 
wherein each of a plurality of bit-cells associated with a common accumulation signal forms a respective CIM channel configured to provide a respective output signal; and
“In the Classify Mode, each SRAM column forms a weak classifier.” [P916, C1, p1-2]
“As shown in Fig. 3, in the Classify Mode, each column of the SRAM performs a similar computation. First, the bit-line pair (BL/BLB) is precharged. Then, the WLs are driven with analog voltages representing the feature values xi , leading to corresponding bit-cell currents IBC,i . Each IBC,i is applied to either BL or BLB depending on the data stored in the bit cell. Thus, treating BL/BLB as a differential voltage signal, the stored data can be thought of as multiplying a feature value (represented as IBC,i ), by a weight of −1 or +1, respectively. Finally, currents from all bit cells are summed together on BL/BLB resulting in aggregated discharge, and a comparator provides sign thresholding.” [P916, C1, A, p2]
control circuitry configured to cause the CIM array to perform a multi-bit computing operation on the input and accumulation signals using single-bit internal circuits and signals.
“As shown in Fig. 3, in the Classify Mode, each column of the SRAM performs a similar computation. First, the bit-line pair (BL/BLB) is precharged. Then, the WLs are driven with analog voltages representing the feature values xi , leading to corresponding bit-cell currents IBC,i . Each IBC,i is applied to either BL or BLB depending on the data stored in the bit cell. Thus, treating BL/BLB as a differential voltage signal, the stored data can be thought of as multiplying a feature value (represented as IBC,i ), by a weight of −1 or +1, respectively. Finally, currents from all bit cells are summed together on BL/BLB resulting in aggregated discharge, and a comparator provides sign thresholding.” [P916, C1, A, p2]
See also [Figs. 2-3].
Control circuitry includes circuitry to perform functions necessary to perform the multiplication, e.g. the disclosed precharging, WL driving, etc. See Figs. 2-3.


[CLM 2]
2. The in-memory computing architecture of claim 1, further comprising a reshaping buffer, configured to reshape a sequence of received data words to form the massively parallel bit-wise input signals.
	Zhang discloses claim 1, and further discloses a reshaping buffer, configured to reshape a sequence of received data words to form the massively parallel bit-wise input signals (WLDAC 0-127 [Fig. 2] convert input from input buffer FV into set of input signals).

[CLM 3]
3. The in-memory computing architecture of claim 1, further comprising analog-to-digital converter (ADC) circuitry configured to process the plurality of CIM channel output signals to provide thereby a sequence of multi-bit output words.
	Zhang discloses claim 1. Zhang further depicts an ADC to process the plurality of CIM channel output signals to provide a sequence of multi-bit output words (individual analog channels are processed into digital values [Fig. 17] by use of a rail-to-rail comparator [Fig. 2]; each individual column produces a 1-b digital value, and the comparators, taken together, constitute an ADC which produces a multi-bit output word; the ADC produces a sequence of multi-bit output words for Boosting and AVA processing in response to a sequence of inputs, e.g. input images of handwritten numbers [Fig. 17]).
the binary classifiers (each including multiple iterations for EACB) are implemented using SRAM columns, while the adders required for boosting (7-b) and AVA voting (16-b) are outside the array.” [P921, B, p2]. See also the results of the classifiers, processed into multiple decimal words [Fig. 17].
These adder circuits also appear to be disclosed as digital circuits which produce digital output (“Fig. 19(a) shows the energy analysis. On the left, it is the estimated energy of a conventional, discrete SRAM/digital- MAC system, using boosted linear classifiers with 10-b weights, requiring 71 nJ per ten-way classification. Next, it is the estimated energy of a discrete SRAM/digital-adder system, with +/−1 weights from the proposed approach; it requires more iterations, but total energy is reduced to 7.9 nJ thanks to fewer SRAM accesses and simpler computations following.” [P921, C2, p3]).
	Hence, the adders for boosting and AVA voting appear to produce digital multi-bit output words (7 bit and 16 bit, respectively) which represent one of ten possible digits [P921, C1, B, p1].
Accordingly, ADC circuitry (e.g. any circuitry, logic, or device to convert analog signals to digital signals) to convert the analog channel outputs from the CIM array is considered present [Fig. 17].

[CLM 4]
Claim 4 refers to a sequence of multi-bit output words, however claim 4 is based on claim 1 which does not recite any sequence of multi-bit output words. For purposes of expediting prosecution, claim 4 is considered to depend from claim 3.
4. The in-memory computing architecture of claim 1, further comprising a near-memory computing path configured to provide said sequence of multi-bit output words as a computing result.
	Zhang teaches claim 3, further comprising a near-memory computing path configured to provide said sequence of multi-bit output words as a computing result (Fig. 4(b), 14 and 17 depict a near-memory compute path comprising a comparator ADC which provides channel output to adders .

[CLM 6]
6. The in-memory computing architecture of claim 3, wherein said ADC circuitry comprises, for each of a plurality of subsets of said CIM channels, a respective ADC configured to digitize a weighted analog summation of the CIM channel output signals of the respective subset of CIM channels to form thereby a respective portion of a multi-bit output word.
	Zhang discloses claim 3, wherein said ADC circuitry comprises, for each of a plurality of subsets of said CIM channels, a respective ADC (comparator for each set of bit-cells within each channel [Fig. 17]) configured to digitize a weighted analog summation of the CIM channel output signals of the respective subset of CIM channels (weighting individual components of the analog summation by +1/-1 [P916, A, p1-2; P921, C2, p3]) to form thereby a respective portion of a multi-bit output word (classifier produces plural bit output values to be further processed by boosting voter and AVA [Fig. 1]).

[CLM 8]
8. The in-memory computing architecture of claim 1, wherein the input signals and accumulation signals are combined with existing signals within the memory.
	Zhang teaches claim 1, wherein the input signals and accumulation signals are combined with existing signals within the memory (input signals correspond to WL signals; accumulation signals correspond with BL signals; these signals are combined within the memory [Figs. 2, 17]).

[CLM 9]
9. The in-memory computing architecture of claim 1, wherein the input signals and accumulation signals are separate from existing signals within the memory.
	Zhang teaches claim 1, wherein the input signals and accumulation signals are separate from existing signals within the memory (outside of the array, input signals and accumulation signals exist separately from signals within the memory [Fig. 2]).

[CLM 10]
10. The in-memory computing architecture of claim 3, wherein each ADC and respective accumulation signal forms an in-memory computing channel.
	Zhang teaches claim 3, wherein each ADC and respective accumulation signal forms an in-memory computing channel (“in the Classify Mode, each column of the SRAM performs a similar computation. First, the bit-line pair (BL/BLB) is precharged. Then, the WLs are driven with analog voltages representing the feature values xi , leading to corresponding bit-cell currents IBC,i . Each IBC,i is applied to either BL or BLB depending on the data stored in the bit cell. Thus, treating BL/BLB as a differential voltage signal, the stored data can be thought of as multiplying a feature value (represented as IBC,i ), by a weight of −1 or +1, respectively. Finally, currents from all bit cells are summed together on BL/BLB resulting in aggregated discharge, and a comparator provides sign thresholding.” [P916, C1, A, p1-2]; hence, each comparator and accumulation signal forms an in-memory computing channel, or unit of computing a multiply operation).

[CLM 17]
17. The in-memory computing architecture of claim 2, wherein the reshaping buffer is configured to convert external digital words of a first precision into a high-dimensionality input vector.
wherein the reshaping buffer is configured to convert external digital words (“features…as digital data” [P915, C2, II]) of a first precision (binary data values inherently exhibit a precision, or degree of measurement error due to limitations in the radix and the number of bits provided) into a high-dimensionality input vector (vector of up to 128 5-b words to be processed and input to the CIMA [Fig. 2], where 128>100).
FV Buffer receives digital data which is broken into 5-b digital words, each corresponding to a feature, for processing by the plurality of WLDACs, each WLDAC to convert the 5-b word into an analog voltage for the WL [Fig. 2].

[CLM 18]
18. The in-memory computing architecture of claim 2, wherein the reshaping buffer is configured to provide bits of the input vector elements in a sequenced and parallel manner to the CIMA.
	Zhang discloses claim 2, wherein the reshaping buffer is configured to provide bits of the input vector elements in a sequenced and parallel manner to the CIMA (FV buffer provides bits of input vectors in parallel across plural WLDACs to the CIMA [Fig. 2], the input vectors and hence bits thereof provided in sequence to the CIMA [Fig. 17]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Muralimanohar US 2018/0373902.
[CLM 5]
5. The in-memory computing architecture of claim 3, wherein said ADC circuitry comprises, for each CIM channel, a respective ADC configured to digitize the CIM channel output signal, and a respective shift register configured to impart a respective binary weighting to the digitized CIM channel output signal to form thereby a respective portion of a multi-bit output word.
	Zhang teaches claim 1, wherein said ADC circuitry comprises, for each CIM channel, a respective ADC configured to digitize the CIM channel output signal (per-channel comparator [Fig. 17]), 
	Where Zhang is silent to a shifter, Muralimanohar discloses ADC circuitry comprises…a respective ADC…and a respective shift register configured to impart a respective binary weighting to the digitized CIM channel output signal to form thereby a respective portion of a multi-bit output word (converting an analog multiplication result to digital values using ADCs, shifter, and adder [Fig. 1]).
	Muralimanohar discloses that in similar systems, a holding buffer (shift register) may be used to shift the output of an ADC between writes when a single engine implementation is being used (“An analog to digital converter (ADC) 130 (or converters or converter arrays) generates a digital value for the analog multiplication results shown at 140 and 150 as computed by the first and second engines, respectively. The engine 110 can be combined with other engines to form a cluster of engines. If a single engine is employed, results can be stored in a holding buffer, shifted, and then added to other results that are processed by the single engine. If multiple engines are employed shift and add operations can occur in parallel across an internal h-tree configuration within a cluster and/or across an external h-tree configuration connecting multiple clusters where cluster results are combined by an external controller” [0009]).
Hence, Muralimanohar indicates that there are multiple approaches to handling the output of a set of multiply accumulate computing elements, and that the use of a single engine or multiple engines is a choice with known tradeoffs (one approach employing less circuitry and power versus another approach enabling higher speed via parallel processing but requiring additional circuitry and power).
	Hence, it would have been obvious choice to the skilled artisan before the effective filing date of the claimed invention to implement the ADC circuitry as a single engine with shifter for the purpose of reducing the amount of hardware required in the ADC, and the results would have been predictable (no parallel processing, but using less hardware and power, to achieve the same results).

[CLM 11]
11. The in-memory computing architecture of claim 4, wherein said near-memory computing path comprises one or more of digital barrel shifters, multiplexers, accumulators, look-up tables, and non-linear function elements.
	Zhang teaches claim 4. Zhang further discloses a particular near-memory computing path specifically for implementing classifiers [Fig. 17]. However, Zhang does not disclose a near-memory computing path using the CIMA output that comprises one or more of digital barrel shifters, multiplexers, accumulators, look-up tables, and non-linear function elements.
Where Zhang is silent, Muralimanohar teaches wherein said near-memory computing path comprises one or more of digital barrel shifters (“shifter” [Fig. 1], “results are then combined in a pipeline that includes a shifter to shift the digital value of first analog multiplication result a predetermined number of bits to generate a shifted result…An adder then adds the shifted result to the digital value of the second multiplication result to generate a combined multiplication result from the first sub-matrix and the second sub-matrix…” [0008]), multiplexers, accumulators, look-up tables, and non-linear function elements.
	Specifically, Muralimanohar teaches a method of using a CIM array for performing multiply-accumulate to generate input for a near-memory computing path to perform matrix operations. The computing path may be configured to generate matrix dot products or cross products [0011].
	Hence, Zhang discloses a CIMA to implement multiply-accumulate, and Muralimanophar discloses employing a CIMA to apply analog MAC functionality to performing matrix multiplication using different external circuitry.
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to substitute Muralimanophar’s external circuitry, e.g. inputs for the word lines and bit lines of a CIMA, and ADC, shifter, and adder for output [0008], for Zhang’s external circuitry in order to apply analog MAC to matrix multiplication operations, thereby reducing energy cost of such operations [0001].

Remarks
Claims 7, 12-16, and 19-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
None of the cited prior art of record appear to teach or suggest the features of the above claims, in combination with the features of the respective base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Analog Devices: “Comparators”
	A comparator constitutes a 1-b ADC [P1, p1].

Genov US 2005/0125477
Genov discloses a memory array for performing matrix-vector multiplication [0003-0004]; employing summing charge/current technique across cells in the array for lower latency [0006]; using analog multiply-and-accumulate circuits to “implement massively parallel implementations with large matrix dimensions” [0006].
Genov discloses an array of cells which implement a multiply-accumulate function. The control circuitry takes each respective bit of an input vector xn(j) and generates a logical AND with the value stored from respective bit-cells of the array. The array than generates a sum of the currents associated massively-parallel internally analog, externally digital electronic apparatus for dedicated array processing…High cell density and computation accuracy is achieved by decoupling the switch and input transistors. Digital multiplication of variable resolution is obtained with bit-serial inputs and bit-parallel storage of matrix elements, by combining quantized outputs from multiple rows of cells over time” [0016]. 
As each individual bit cell contains one bit of data, and the accumulated output value is the sum of the charges of the activated cells, Genov appears to disclose a CIM array using single-bit internal circuits and signals (single-bit cells, input lines, and product output lines [0031]) to perform a multi-bit computing operation (multiply-accumulate output line [0039]; output resolution is multiple bits [0042-0043]), where the output value constitutes an accumulated analog value which corresponds to a multi-bit output.

Hatcher US 2019/0080230
	Hatcher discloses a memory array comprising wordlines 110-n, bitlines 130-m, and cells Ynm [Fig. 1], where the array is to perform a MAC operation [0002-0003; 0013]. Each weight cell may comprise a capacitor 210 [Fig. 5C] which is directly coupled to capacitors of other weight cells on the same bitline [Fig. 1]. However, Hatcher does not indicate whether the disclosed weight cell constitutes a bit-cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136